Name: Commission Regulation (EEC) No 3095/83 of 31 October 1983 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 11 . 83 Official Journal of the European Communities No L 302/9 COMMISSION REGULATION (EEC) No 3095/83 of 31 October 1983 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3063/82 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor HAS ADOPTED THIS REGULATION : Article 1 ¢ The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 4 November 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 October 1983 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . (2) OJ No L 323 , 19 . 11 . 1982, p . 8 . No L 302/ 10 Official Journal of the European Communities 4. 11 . 83 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 07.01-131 07.01-15 07.01 A II New potatoes 1513 270,47 75,39 226,33 23,88 44567 84,39 19,01 1.12 07.01-21 1 07.01-22 ] 07.01 B I Cauliflowers 4443 796,33 223,32 667,69 70,67 132662 251,37 62,06 1.14 07.01-23 07.01 B II White cabbages and red cabbages 961 172,15 48,04 144,14 15,21 28449 54,00 11,94 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 1701 304,76 85,06 255,18 26,92 50364 95,61 21,14 1.20 07.01-31 1 07.01-33 | 07.01 D I Cabbage lettuce 4541 804,04 222,63 678,30 71,76 135337 249,76 56,91 1.22 ex 07.01-36 ex 07.01 D II Endives 1214 217,62 61,02 182,46 19,31 36254 68,69 16,95 1.28 07.01-41 1 07.01-43 | 07.01 F I Peas 4057 721,93 202,45 609,24 64,09 120429 227,93 52,87 1.30 07.01-451 07.01-47 J 07.01 F II Beans (of the species Phaseolus) 3453 611,41 169,29 515,79 54,57 102913 189,92 43,27 1.32 ex 07.01-49 ex 07.01 F III Broad beans 1342 240,32 67,07 201,22 21,23 39715 75,39 16,67 1.40 ex 07.01-54 ex 07.01 G II Carrots 2389 426,91 119,00 357,25 37,70 70346 133,20 30,02 1.50 ex 07.01-59 ex 07.01 G IV Radishes 3706 656,20 181,70 553,58 58,56 110452 203,83 46,45 1.60 07.01-63 ex 07.01 H Onions (other than sets) 658 116,61 32,29 98,37 10,40 19628 36,22 8,25 1.70 07.01-67 ex 07.01 H Garlic 6655 1 178,34 326,28 994,06 105,17 198339 366,02 83,41 1.74 ex 07.01-68 ex 07.01 IJ Leeks 2052 368,76 102,39 308,19 32,41 60531 114,51 25,96 1.80 07.01 K Asparagus : \ \\ 1.80.1 ex 07.01-71  green 23621 4182,33 1 158,07 3528,27 373,29 703973 1299,15 296,05 1.80.2 ex 07.01-71  other 10172 1813,34 507,67 1 526,77 160,70 300506 568,89 125,88 1.90 07.01-73 07.01 L Artichokes 2431 432,73 121,35 365,18 38,41 72186 136,62 31,69 1.100 07.01-751 07.01-77 ] 07.01 M Tomatoes 1583 280,30 77,61 236,46 25,01 47180 87,07 19,84 1.110 07.01-81 1 07.01-82 J 07.01 P I Cucumbers 2877 509,45 141,06 429,78 45,47 85752 158,25 36,06 1.112 07.01-85 07.01 Q II Chantarelles 44408 7965,69 2210,49 6651,74 700,33 1317180 2474,71 549,40 1.118 07.01-91 07.01 R Fennel 1335 237,70 66,91 200,63 21,17 39729 75,29 17,42 1.120 07.01-93 07.01 S Sweet peppers 2356 417,15 115,50 351,91 37,23 70215 129,57 29,52 1.130 07.01-94 ex 07.01 T Aubergines (Solanum melongena L.) 2422 429,00 118,78 361,91 38,29 72209 133,25 30,36 1.140 07.01-96 ex 07.01 T Vegetable marrows (including courgettes) (Cucurbita pepo L. var. medullosa Alef.) 1373 243,14 67,32 205,12 21,70 40926 75,52 17,21 1.150 ex 07.01-99 ex 07.01 T Celery stalks and leaves 3651 655,81 182,19 547,87 57,86 107875 203,91 46,64 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes , fresh , whole 3668 649,58 179,86 547,99 57,97 109337 201,77 45,98 2.10 08.01-31 ex 08.01 B Bananas, fresh 2085 369,31 102,26 311,55 32,96 62162 1 14,71 26,14 2.20 ex 08.01-50 ex 08.01 C Pineapples , fresh 4372 784,39 217,67 655,00 68,96 129704 243,68 54,10 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 8198 1451,64 401,95 1 224,62 129,56 244341 450,92 102,75 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 9361 1 657,52 458,96 1 398,31 147,94 278995 514,87 117,32 2.50 08.02 A I Sweet oranges, fresh : li li 2.50.1 08.02-02 ||li Il I 08.02-06 08.02-12 li  Sanguines and semi-sanguines 1459 261,28 72,92 218,77 23,08 43178 81,96 18,12 \ 08.02-16 IIIIIIIllili 4. 11 . 83 Official Journal of the European Communities No L 302/ 11 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels , Navelines , Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 2221 393,24 108,88 331,74 35,09 66190 122,15 27,83 2.50.3 08.02-05 || 08.02-09 08.02-15 08.02-1 9 .  others 2089 369,97 102,44 312,11 33,02 62273 114,92 26,18 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids , fresh : 2.60.1 08.02-29 Il  Monreales and satsumas 1756 310,98 86,11 262,35 27,75 52345 96,60 22,01 2.60.2 08.02-31  Mandarins and wilkings 1704 303,85 84,60 254,63 26,90 50388 94,57 20,97 2.60.3 08.02-32  Clementines 3206 567,78 157,21 478,99 50,67 95569 176,36 40,19 2.60.4 08.02-34 1 08.02-37 f  Tangerines and others 1763 312,19 86,44 263,36 27,86 52548 96,97 22,09 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 3197 566,07 156,74 477,55 50,52 95282 175,84 40,07 2.80 lex 08.02 D Grapefruit , fresh : l 2.80.1 ex 08.02-70 \\  white 2561 453,48 125,56 382,56 40,47 76330 140,86 32,10 2.80.2 ex 08.02-70  pink 3602 637,81 176,60 538,06 56,92 107356 198,12 45,14 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 2019 357,60 99,02 301,68 31,91 60192 111,08 25,31 2.95 08.05-50 08.05 C Chestnuts 4416 781,88 216,50 659,60 69,78 131606 242,87 55,34 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 1674 296,41 82,07 250,05 26,45 49892 92,07 20,98 2.110 08.06-33 \ 08.06-35 08.06-37 08.06-38 08.06 B II Pears 1812 320,82 88,83 270,65 28,63 54001 99,65 22,71 2.115 08.06-50 08.06 C Quinces 2490 446,25 125,14 374,16 39,60 74342 140,86 34,77 2.120 08.07-10 08.07 A Apricots 1 813 325,50 90,35 271,87 28,60 53429 100,99 22,67 2.130 ex 08.07-32 ex 08.07 B Peaches 1813 325,29 90,26 271,63 28,59 53789 101,05 22,43 2.140 ex 08.07-32 ex 08.07 B Nectarines 2691 479,80 133,60 402,07 42,48 79 565 149,33 33,11 2.150 08.07-51 | 08.07-55 J 08.07 C Cherries 4080 732,78 203,58 612,17 64,66 120 536 227,85 52,11 2.160 08.07-71 1 08.07-75 i 08.07 D Plums 1 533 271,56 75,19 229,09 24,23 45709 84,35 19,22 2.170 08.08-11 1 08.08-15 f 08.08 A Strawberries 19943 3 547,42 981,66 2978,88 314,96 594311 1 097,49 248,76 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 7285 1 306,73 362,62 1091,18 114,88 216076 405,96 90,12 2.180 08.09-11 ex 08.09 Water melons 567 100,79 27,87 85,12 8,98 16894 31,23 7,10 2.190 08.09-19 ex 08.09 Melons (other than water melons) 2462 436,06 120,74 367,86 38,92 73398 135,45 30,86 2.195 ex 08.09-90 ex 08.09 Pomegranates 3 540 626,82 173,56 528,80 55,94 105508 194,71 44,37 2.200 ex 08.09-90 ex 08.09 Kiwis 11695 2070,79 573,39 1 746,94 184,82 348 556 643,24 146,58 2.205 ex 08.09-90 ex 08.09 Medlars 3040 544,55 151,99 455;95 48,11 89991 170,83 37,77